     Case 1:20-cv-01569-NONE-BAM Document 15 Filed 08/04/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM HESTER,                                   Case No. 1:20-cv-01569-NONE-BAM (PC)
12                       Plaintiff,                     ORDER GRANTING MOTION TO
                                                        CORRECT PLAINTIFF’S NAME
13            v.
                                                        (ECF No. 14)
14    CLENDENIN, et al.,
                                                        ORDER DIRECTING CLERK OF COURT TO
15                       Defendants.                    PROCESS SERVICE DOCUMENTS
16

17           Plaintiff William Hester (“Plaintiff”) is a civil detainee proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. Individuals detained pursuant to

19   California Welfare and Institutions Code § 6600 et seq. are civil detainees and are not prisoners

20   within the meaning of the Prison Litigation Reform Act. Page v. Torrey, 201 F.3d 1136, 1140

21   (9th Cir. 2000).

22           On July 21, 2021, the Court found service of the first amended complaint appropriate and

23   directed Plaintiff to complete and return service documents. (ECF No. 12.) Plaintiff returned the

24   required documents, together with a notice that the service order incorrectly stated that Plaintiff’s

25   name was William Ray Huffman. (ECF Nos. 13, 14.) The Court construes the notice as a motion

26   to correct Plaintiff’s name, which is granted. The Court will direct the Clerk of the Court to

27   process the service documents pursuant to the instant order, which includes Plaintiff’s correct

28   name.
                                                        1
     Case 1:20-cv-01569-NONE-BAM Document 15 Filed 08/04/21 Page 2 of 2


 1         Accordingly, IT IS HEREBY ORDERED that:

 2      1. Plaintiff’s motion to correct Plaintiff’s name, (ECF No. 14), is GRANTED;

 3      2. Service is appropriate for the following defendant:

 4               a. Stephanie Clendenin; Director of State Hospitals

 5      3. The Clerk of the Court is directed to process the remaining service documents submitted

 6         by Plaintiff, (ECF No. 13); and

 7      4. The United States Marshal is directed to serve the above-named defendant under Federal

 8         Rule of Civil Procedure 4 without payment of costs.

 9
     IT IS SO ORDERED.
10

11      Dated:     August 4, 2021                           /s/ Barbara   A. McAuliffe         _
                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
